     Case 2:20-mj-30088-DUTY ECF No. 10 filed 02/26/20       PageID.18     Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

THE UNITED STATES OF AMERICA,                         CRIMINAL NO. 20-mj-30088

                    Plaintiff,
v.

PHILLIP CAPE,

                    Defendant.
                                   /

          STIPULATION TO ADJOURN PRELIMINARY EXAM AND
             COMPLAINT AND TO FIND EXCLUDABLE DELAY

        The United States of America and Defendant agree that there is good cause to

extend the Complaint, and to adjourn the Preliminary Examination in this case from

March 6, 2020 to May 5, 2020. See Fed. R. Crim. P. 5.1(d). This extension of time

is necessary to allow the parties to investigate the facts of this case further.

Defendant concurs in this request and agrees that it is in his best interest. The parties

further stipulate and agree that the complaint from February 21, 2020 will remain in

full force and effect through the new date of May 5, 2020. The parties stipulate and

agree that this stipulation and any order resulting therefrom shall not affect any

previous order of pretrial detention or pretrial release.

        The parties agree that the case is complex with voluminous forensic and other

discovery and that the delay is necessary for the defense to adequately prepare and

to engage in negotiations. Additionally, the parties agree that the adjournment of the
  Case 2:20-mj-30088-DUTY ECF No. 10 filed 02/26/20        PageID.19    Page 2 of 4




preliminary examination from March 6, 2020 to May 5, 2020 would serve the ends

of justice, and that the failure to grant this continuance “would deny counsel for the

defendant . . . the reasonable time necessary for effective preparation, taking into

account the exercise of due diligence,” 18 U.S.C. § 3161(h)(7)(B)(iv). Therefore,

“the ends of justice served by the granting of such continuance [will] outweigh the

best interests of the public and the defendant in a speedy trial,” 18 U.S.C.

§ 3161(h)(7)(A), and the parties request an order to that end.



s/ Meghan S. Bean                        s/ Mark Satawa (with consent)
Meghan Sweeney Bean                      Mark Satawa
Assistant United States Attorney         Attorney for Defendant
211 West Fort Street, Suite 2001         26777 Central Park Blvd., Ste. 325
Detroit, Michigan 48226-3211             Southfield, MI 48076
(313) 226-0214                           (248) 356-8320
meghan.bean@usdoj.gov                    mark@satawalaw.com


February 25, 2020




                                          2
     Case 2:20-mj-30088-DUTY ECF No. 10 filed 02/26/20    PageID.20    Page 3 of 4




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

THE UNITED STATES OF AMERICA,                       CRIMINAL NO. 20-mj-30088

                    Plaintiff,
v.

PHILLIP CAPE,

                    Defendant.
                              /

                    ORDER ADJOURNING PRELIMINARY
                     EXAMINATION AND COMPLAINT

        This matter coming before the court on the stipulation of the parties, it is

hereby

        ORDERED that good cause exists to extend the complaint from February 21,

2020 to May 5, 2020, and adjourn the Preliminary Examination in this case from

March 6, 2020 to May 5, 2020. See Fed. R. Crim. P. 5.1(d).

        IT IS FURTHER ORDERED that the complaint and the bond conditions

and order remain in full force and effect.
  Case 2:20-mj-30088-DUTY ECF No. 10 filed 02/26/20         PageID.21    Page 4 of 4



      IT IS FURTHER ORDERED that the period from February 25, 2020 to May

5, 2020, shall be excluded from computing the time within which an information or

indictment must be filed under the Speedy Trial Act because the parties are engaged

in plea negotiations and because the ends of justice served by such continuance

outweigh the interests of the public and the defendant in a speedy trial. See 18 U.S.C.

'' 3161(h)(1) & (h)(7). The Court finds that the delay is necessary for the defense

to adequately prepare because of the complex nature of this case and the voluminous

forensic and other discovery and also for the defense to effectively engage in

negotiations with the Government.

                                              IT IS SO ORDERED.

                                              s/R. Steven Whalen
                                              R. Steven Whalen
                                              United States Magistrate Judge

Entered: February 26, 2020




                                          2
